Citation Nr: 9906649	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-10 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for basal cell 
carcinoma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the RO.



FINDINGS OF FACT

1.  In a December 1981 rating decision, the RO denied the 
veteran's original claim of service connection for basal cell 
carcinoma; the veteran was advised of his appellate rights 
but failed to file a timely appeal.

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the December 
1981 decision.

3.  The veteran's reopened claim of service connection for 
basal cell carcinoma is plausible.



CONCLUSION OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of service 
connection for basal cell carcinoma.  38 U.S.C.A. §§ 5107, 
5108, 7104, 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.156(a), 3.303 (1998).

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for basal cell carcinoma.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. New and material evidence

In December 1981, the RO denied service connection for basal 
cell carcinoma.  The veteran was notified of the decision and 
his appellate rights, but he failed to file a timely appeal.  

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  In 
the absence of a perfected appeal, the RO's decision becomes 
final, and the claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  As the veteran did not file a Notice of 
Disagreement within one year of the December 1981 rating 
decision, the decision became final.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The U.S. Court of Appeals for Veterans Claims (known as the 
United Stated Court of Veterans Appeals prior to March 1, 
1999) summarized the analysis in determining whether evidence 
is new and material in Evans v. Brown, 9 Vet. App. 273 
(1996).  VA must first determine whether the newly presented 
evidence is "new," that is, not of record at the time of 
the last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record.  If 
new, the evidence must be "probative" of the issues at 
hand.  However, there is no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

At the time of the December 1981 rating decision, the 
evidence consisted of the veteran's service medical records, 
his claim and private medical records.  

The service medical records were entirely negative for 
evidence of a skin problem in the area of the eye.  In May 
and June 1969, the veteran was treated for an infection and 
acne vulgaris on his back and shoulders.  In October 1969, 
the veteran was seen complaining of a tender carbuncle on the 
right side of the neck.  It was diagnosed as an abscess, and 
laboratory testing revealed findings of Enterobacter 
aerogenes.  His separation examination was negative for any 
skin abnormalities.

In September 1981, the veteran filed a claim seeking service 
connection for boils and carbuncles which allegedly resulted 
in cancer from the lancing of the boils in service.  

Private medical evidence showed that, in August 1981, the 
veteran underwent excision of a lesion from the left lower 
eyelid.  It was noted that the veteran had a 12-year history 
of a lesion under the left eye and that it had recently 
become painful with a nonhealing ulcer over the area of 
previous scarring.  The lesion was a basal cell carcinoma.  

Based on this evidence, the RO denied service connection for 
basal cell carcinoma on the grounds that the first evidence 
of the cancerous lesion was many years after service and 
there was no medical evidence of a relationship between the 
cancer and service.  

The evidence submitted subsequent to the December 1981 rating 
decision includes statements of the veteran, additional 
private medical evidence, a VA outpatient report and lay 
statements.  

The private medical evidence was simply additional medical 
records from the August 1981 removal of the basal cell 
carcinoma.  The VA outpatient report shows that the veteran 
sought treatment in September 1996 complaining of acne, 
headaches, occasional eye tearing and lower eyelid spasms.  
He was referred to a dermatologist.  

In a February 1997 statement, [redacted] noted that 
she had known the veteran and his wife since January 1970.  
She stated that she and the veteran's wife worked as nurses 
together while the veteran was in the service and that the 
veteran had had a "boil" under his eye, which had been 
excised late in 1969.  She reported that the surgical site 
never healed properly and would constantly open, bleed and 
scab over.  She described how concerned she was over the 
years and stated that she encouraged him to see a 
dermatologist.  She reported that he finally sought treatment 
in 1981.  She noted that he was initially seen by an 
internist at Vernon Medical Center, a Dr. Thomas Walsh, then 
by a plastic surgeon, Kalman Sinofsky, M.D.  She described 
the treatment given.  

In a statement accompanying the veteran's substantive appeal, 
the veteran's wife described in detail the treatment the 
veteran allegedly received in service for a "boil" under 
the left eye.  She noted that, when the veteran was 
discharged from service, the scar from the left eye boil was 
very noticeable.  

The Board finds that this evidence, particularly the 
statements from the veteran's spouse and [redacted], 
which are presumed credible for determining whether it is new 
and material, so significant that it must be considered in 
order to fairly decide the merits of the claim.  The evidence 
is new and probative of the issue of service connection; that 
is, it is new and material.  


II.  Well groundedness

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Elkins v. West, No. 97-1534, slip op. At 3-4 (U.S. Vet. App. 
Feb. 17, 1999) (en banc).

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, 
continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  

In light of the lay statements alleging observations of a 
post-surgical wound from service until the cancer was 
diagnosed in 1981, statements which are presumed credible for 
purposes of well groundedness, the Board finds the claim of 
service connection for basal cell carcinoma (King v. Brown, 5 
Vet. App. 19, 21 (1993)) to be well grounded.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for basal cell carcinoma and the 
claim is well grounded, the appeal is allowed to this extent 
subject to further action as discussed hereinbelow.  



REMAND

The Board finds that additional development is necessary in 
this case.  The statement by [redacted] indicates 
that the veteran received treatment from an internist at the 
Vernon Medical Center.  Records from that facility are not 
associated with the claims folder.  

In addition, both the veteran's spouse and Ms. [redacted] 
alleged having observed the residuals of surgery just below 
the left eye during and shortly after the veteran's period of 
service; however, the service medical records do not contain 
evidence of the surgery.  

As the Board has found the veteran's claim to be well 
grounded, the veteran should be provided a VA examination.  
Lathan v. Brown, 7 Vet. App. 359 (1995).  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him during and after 
service for a lesion under the left eye.  
The veteran should be asked to provide 
information concerning the dates and 
places of treatment in service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Specifically, the RO should attempt to 
obtain records from Vernon Medical Center 
from 1981 and, if necessary, additional 
service medical records.

2.  Then, the RO should schedule the 
veteran for a VA dermatology examination 
to determine the current extent and 
likely etiology of the claimed basal cell 
carcinoma.  All indicated tests must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  Based on 
his/her review of the case, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran currently has residual disability 
related to basal cell carcinoma of the 
left lower eyelid due to "boils" or 
other disease or injury which was 
incurred in or aggravated by service.  A 
complete rationale for any opinion 
expressed must be provided.  

3.  After completion of the development 
requested hereinabove, the RO should 
review the veteran's well-grounded claim 
on de novo basis.  All indicated action 
should be taken in this regard.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 
- 2 -





